Maekman, J.
(dissenting). Because I agree with the Court of Appeals that respondent’s challenge constitutes “an impermissible collateral attack on the trial court’s exercise of jurisdiction,” I would affirm its decision. In re Wangler, 305 Mich App 438,440 (2014). Respondent’s plea, and therefore her formal adjudication, was held in “abeyance” by the trial court and, because of the confusion this caused, I agree with my colleagues that “it is unclear when the trial court issued its initial dispositional order, which is the first order appealable by right. See MCR 3.993(A).” However, it is clear that the trial court accepted respondent’s plea and adjudicated respondent no later than in its February 4, 2013 dispositional order (and quite arguably at an earlier juncture). That is, it is clear that at least by that date, the trial court had both adjudicated respondent and entered its initial dispositional order. Therefore, if respondent had concerns about the manner in which she had been adjudicated, i.e., the maimer in which the trial court had exercised its jurisdiction, she clearly should have appealed its February 4,2013 order. But she did not do so. Instead, respondent waited -until after the June 26, 2013 termination hearing and after the July 16, 2013 order terminating her parental rights to file an appeal challenging the trial court’s adjudication. This, in my judgment, was clearly an impermissible collateral attack on the trial court’s exercise of jurisdiction. In re Hatcher, 443 Mich 426, 439-440 (1993).